Citation Nr: 0121243	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  95-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim for service 
connection for a psychiatric disorder.  A claim for service 
connection for a psychiatric disorder had been previously 
denied in a July 1980 Board decision.

In June 1998 the Board issued a decision which found that 
there was no new and material evidence to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 1998, the Court vacated the Board's decision and 
remanded the case for further action by the Board.

In August 1999, the Board issued a decision which found that 
there was no new and material evidence to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran appealed to the Court and in an order 
dated March 1, 2001, the Court vacated the Board's August 
1999 decision and remanded the case for the Board to 
readjudicate the veteran's claim in order to include 
consideration of the applicability, if any, of the Veteran's 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA) on the veteran's application to 
reopen his claim.


REMAND

Service connection for a psychiatric disorder was denied in a 
decision of the Board dated in July 1980.  The veteran sought 
to reopen his claim.  The law requires that new and material 
evidence be submitted in order to reopen a claim which has 
been previously denied.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does 
not have to demonstrate that the new evidence would probably 
change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

In the June 1995 rating decision, the RO denied the veteran's 
claim on the basis that it was not well grounded.  However, 
in the notification letter, the RO stated that it had denied 
the veteran's claim to reopen.  Regardless of what the RO has 
done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a psychiatric disorder.

However, before the Board does so, the veteran should be 
provided with a supplemental statement of the case which 
informs him of all the laws and regulations pertaining to the 
issue of reopening finally denied claims.  The Board notes 
that 38 C.F.R. § 3.156, which pertains to new and material 
evidence, was not provided to the veteran in the August 1995 
statement of the case.

The VCAA specifically provides that nothing in Section 3 of 
the Act, pertaining to Assistance to Claimants, which 
redefined the obligations of VA with respect to the duty to 
assist "shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured . . . ." VCAA, 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§ 5103A(f)).  However, the VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Although in this case the RO notified the veteran in letters 
dated in October 1993 and January 1994 that in order to 
reopen his claim he must submit new and material evidence and 
described for him the type of evidence that might constitute 
new and material evidence, the RO did not notify him, in the 
August 1995 statement of the case or elsewhere, of 38 C.F.R. 
§ 3.156 which defines new and material evidence.  Thus, 
because of the enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits brought about by the VCAA, a remand is 
required for compliance with the notice provisions contained 
in the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran has stated that he would like to get in touch 
with fellow former servicemembers in order to request that 
they submit statements in support of his claim, but that he 
does not know their current whereabouts.  He wrote to the 
Department of the Army about this in the 1970s but was told 
that he needed the individuals' Social Security numbers which 
were the primary identifiers of all U.S. Army Personnel.  The 
Army stated it was essential that the veteran provide the 
numbers in order to assist him in locating a soldier 
presently on active duty.  The veteran has stated that VA 
should assist him in locating these individuals.  With regard 
to the VA's duties to notify claimants of required 
information and evidence, the VCAA provides that, as part of 
that notice requirement, the VA "shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant."  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  Moreover, the new law 
provides that the VA "shall make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain."  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  On remand, the RO should 
either provide the assistance that the veteran has requested 
or explain to him why the VA is not required to provide such 
assistance under the new law.

The veteran has requested that the RO schedule him for a VA 
psychiatric examination.  On remand, the RO should either 
provide the assistance the veteran has requested or explain 
to him why the VA is not required to provide such assistance 
under the new law in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should either assist the 
veteran in obtaining lay statements from 
his fellow servicemembers to support his 
application to reopen a claim for service 
connection for a psychiatric disorder or 
explain to him why the VA is not required 
to provide such assistance under the law 
including under the provisions of the 
VCAA.

3.  The RO should either arrange for the 
veteran to be afforded a VA psychiatric 
examination or explain to him why the VA 
is not required to provide such 
assistance under the law in this case 
including under the provisions of the 
VCAA.

4.  Thereafter, the RO should readjudicate 
the veteran's application to reopen a 
claim for service connection for a 
psychiatric disorder which was denied by 
the Board in July 1980 .  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits and a summary of the evidence 
and law and regulations pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.156 defining new and 
material evidence.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


